Citation Nr: 0325220	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-07 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


REMAND

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

VA has enhanced duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  Recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that both the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While the RO, in an April 
2002 statement of the case, informed the veteran of various 
applicable VA regulations implementing the VCAA, a review of 
the record does not show that he was informed of what 
evidence was needed from him to substantiate his claim for 
service connection for diabetes mellitus or what evidence 
would be retrieved by VA.  While the RO furnished the veteran 
with detailed letters addressing the VCAA in July and October 
2002, these letters concern other claims that the veteran had 
pending before VA and do not address his claim for service 
connection for diabetes mellitus.  The United States Court of 
Appeals for the Federal Circuit invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  As the Board can no 
longer attempt to cure VCAA deficiencies, a remand is 
necessary to ensure compliance with the provisions of the 
VCAA, VA implementing regulations, and the Court's decision 
in Quartuccio.

In addition to the foregoing, due to ambiguities in the 
record, the Board is of the opinion that a VA examination is 
necessary to determine the etiology and date of onset of the 
veteran's hypertension.  The record presently contains two 
conflicting medical opinions.  In a June 2001 VA examination 
report, a VA physician indicates that the veteran's 
hypertension is not secondary to his diabetes mellitus.  
However, the veteran's private physician, in a January 2002 
private treatment record, opined that the veteran's diabetes 
mellitus and hypertension were related.  The evidence does 
not show that either physician had access to, or considered, 
pertinent medical records in the veteran's claims folder.  
The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the foregoing, the Board is of the 
opinion that a Remand is necessary to obtain a medical 
examination that takes into account the veteran's entire 
medical history, with consideration of the veteran's in-
service and post service medical records.  

In addition to service connection on a secondary basis, the 
veteran has asserted that his hypertension either initially 
manifested itself during active service or resulted from his 
service-connected diabetes mellitus.  He has asserted that he 
had in-service elevated blood pressure readings that suggest 
a positive relationship between his present disability and 
his active military service.  On remand, the VA physician 
that conducts the examination of the veteran should also be 
asked to comment on the relationship, if any, that the 
veteran's present hypertension has with any in-service 
elevated blood pressure readings.  

Because of the changes in the law brought about by the VCAA 
and the court decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, supra, a remand in this case 
is required.  Accordingly, this case is REMANDED for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  He 
should be informed that he has one year 
from the date of the letter to respond, 
and that his appeal cannot be adjudicated 
prior to that date unless he informs the 
RO that he has no additional evidence to 
submit or waives the one-year time 
period.

2.  The RO should schedule the veteran for 
an examination by a VA physician to 
determine the date of onset and etiology 
of his hypertension.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
necessary tests should be conducted.  The 
examiner should be asked to:

a)  Express an opinion as to the 
date of onset of the veteran's 
present hypertension; 

b)  Express an opinion as to whether 
it is at least as likely as not that 
the veteran's present hypertension 
was manifested during his active 
military service;

c)  Express an opinion as to whether 
it is at least as likely as not that 
the veteran's present hypertension 
is etiologically related to his 
service-connected diabetes mellitus.  

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supple-mental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


